EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 37-41 have been rejoined

The application has been amended as follows: 
In the claims,
Claim 1, line 15, after “of” and before “and”, delete “about 0.2 to about 0.4” and insert “0.2 to 0.4”.
Claim 1, line 16, after “of”, delete “about 1 to about 2”, and insert “1 to 2”.
Claim 6, line 1, after “The” and before “polymer”, insert “biodegradable”.
Claim 7, line 1, after “The” and before “polymer”, insert “biodegradable”.
Claim 23, line 1, after “The” and before “polymer”, insert “biodegradable”.
Claim 24, line 1, after “The” and before “polymer”, insert “biodegradable”.
Claim 26, line 1, after “The” and before “polymer”, insert “biodegradable”.
Claim 26, lines 1-2, after “Claim 1”, delete “wherein the 3HB copolymer is poly-3-hydroxybutyrate-co-4-hydroxybutyrate, and”.
Claim 30, line 1, after “The” and before “polymer”, insert “biodegradable”.
Claim 30, lines 1-2, after “Claim 1”, delete “wherein the 3HB copolymer is poly-3-hydroxybutyrate-co-4-hydroxybutyrate, and” 
Claim 33, line 1, after “The” and before “polymer”, insert “biodegradable”.
Claim 34, line 1, after “The” and before “polymer”, insert “biodegradable”.
Claim 34, line 3, after “agent, “ and before “a pigment”, insert “and”.
Claim 35, line 1, after “The” and before “polymer”, insert “biodegradable”.
Claim 36, line 1, after “The” and before “polymer”, insert “biodegradable”.
Claim 37, line 2, after “the” and before “polymer”, insert “biodegradable”.
Claim 39, line 1, after “the” and before “polymer”, insert “biodegradable”.
Claim 39, line 3, before “succinate”, delete “a” and insert “the”.
Claim 39, line 5, before “3-hydroxybutyrate”, delete “a” and insert “the”.
Claim 40, line 1, after “the” and before “polymer”, insert “biodegradable”.

Authorization for this examiner’s amendment was given in a telephone interview with Diane Bennett on 25 Mar. 2021.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 6-7, 21, 23-24, 26, 30, and 33-41 are allowed.

Krishnaswamy and Sun (US Patent Application 2012/0108743 A1, published 03 May 2012, hereinafter Krishnaswamy) teaches a composition containing polyhydroxyalkanoates (PHA) and either poly(butylene succinate) (PBS) or polybutylene succinate adipate (paragraph 0004).  The PHA (3HB copolymer) includes copolymers made from 3-hydroxybutyrate (3HB) and 4-hydroxybutyrate (4HB), which Krishnaswamy designates as PHB4HB (paragraph 0049), and the 4HB content of this copolymer is 20-60 wt.% (paragraph 0059).  Krishnaswamy teaches PHA-PBS (or PBSA) blends with percentages of PHA to PBS (or PBSA) of 5% to 95% (paragraph 0094).  Krishnaswamy teaches that the preferred PHB copolymers are biologically produced from renewable resources (paragraph 0050).  Krishnaswamy teaches that his PHA/PBS blends degraded at a rate 3.77 times (0.117/0.031) to 1.74 times (0.054/0.031) the biodegradation rate of a 100% a PBSA resin (paragraph 0169 and Table 5).
Krishnaswamy does not disclose the melt flow indexes of the 3HB and succinate copolymers.
Since a melt flow index is dependent on the molecular weight of a polymer, the melt flow index is not an inherent property of a copolymer of a given composition.  Krishnaswamy 

Krishnaswamy et al. (US Patent Application 2015/0147929 A1, published 28 May 2015, hereinafter Krishnaswamy II) teaches that sources for renewable feedstocks for PHA are glucose, fructose, sucrose, arabinose, maltose, lactose, xylose, glycerol, ethanol, methanol, fatty acids, vegetable oils, and biomass derived synthesis gas or a combination thereof (paragraph 0027).  Krishnaswamy teaches biobased polymer blends of polymers of polybutylene succinate and a polyhydroxyalkanoate copolymer.
Krishnaswamy II does not disclose the melt flow indexes of the 3HB and succinate copolymers.
Since a melt flow index is dependent on the molecular weight of a polymer, the melt flow index is not an inherent property of a copolymer of a given composition.  Krishnaswamy discloses only very broad molecular weight ranges for the polyhydroxyalkanoate copolymers, with no disclosure or suggestion of melt flow index values as presently claimed.

Upon updating the searches, Otome et al. (US Patent Application 2005/0182204 A1, published 18 Aug. 2005, hereinafter Otome) was found.  Otome teaches a biodegradable film comprising a polyethylene succinate-based polymer (Abstract).  Otome teaches the melt flow index of this copolymer is 0.1 to 10 g/10 min at 190⁰C and a 2.16 kg load (paragraph 0058).
However, Otome does not disclose a motivation for using a polybutylene-succinate-based polymer with this melt flow index.  One of ordinary skill in the art would not, based on 

Claims 1, 6-7, 21, 23-24, 26, 30, and 33-41 are allowable.  Claims 37-41, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions polymer composition, multi-layer laminate containing a film of the polymer composition, method of preparing the polymer composition, and article comprising the polymer composition, as set forth in the Office Action mailed on 22 Nov. 2019, is hereby withdrawn and claims 37-41 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Given that claims 37-41 include all the limitations of allowable product claim 1, it is noted that present claims 37-41 are allowable over Krishnaswamy, Krishnaswamy II, and Otome for the same reasons set forth above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787